Opinion for the Court filed by Circuit Judge WALD.
Dissenting opinion filed by Circuit Judge STARR.
WALD, Circuit Judge:
The American Federation of Government Employees, Local 2544 challenges a decision of the Federal Labor Relations Authority (FLRA) dismissing an unfair labor practice complaint filed against the Immigration and Naturalization Service of the United States Department of Justice (INS). The FLRA ruled that the INS did not commit an unfair labor practice by conducting an investigatory interview of a bargaining unit employee after denying the employee’s request for union representation at the interview.1 We reverse because we do not find substantial evidence in the record to support the FLRA’s conclusion that the employee could not reasonably believe that disciplinary action might result from the interview.
I. Background
This case grows out of an investigation of INS border patrol agents for alleged theft of a government vehicle along with drinking and illicit sexual activities at the Tucson Patrol Sector. The Office of Professional Responsibility (OPR), the internal investigative unit of INS, conducted the investigation from March through April of 1981 and sent four OPR investigators to the Tucson border patrol station to interview both suspects and witnesses to the incident.
On April 9, 1981, Patrol Agent Gregory Reed was told by his supervisor to report to sector headquarters to talk to the OPR representatives. Reed, who had been on duty the night of the alleged misconduct and knew of the ongoing OPR investigation, assumed that he would be questioned about the alleged misconduct of fellow agents. Reed also knew that under the Operations Instructions of the INS, border patrol agents were required to report immediately any acts of misconduct committed by other agents and that disciplinary action could be taken against any agent who failed to promptly report such misconduct. Reed had been advised of this obligation only three months earlier by his immediate supervisor, Deputy Chief Patrol Agent Edwin Barnette, at a station meeting attended by all patrol agents.
*331On his way to headquarters, Reed met Marvin Foust, the president of Local 2544 of the American Federation of Government Employees (AFGE). AFGE was the exclusive representative of the unit which included the Tucson border patrol agents. Reed asked Foust to represent him at the meeting with the OPR investigators. Foust accompanied Reed to sector headquarters where they met OPR investigators Anthony Medici and Patrick Comey. The OPR investigators inquired about Foust’s presence, and Reed stated that Foust was his union representative.
The investigators told Reed they wished to take a statement from him as a witness to alleged misconduct by other agents. They informed Reed that he would be granted immunity from any disciplinary action based upon his statement. Medici and Comey also told Reed that in view of the grant of immunity, Reed would not be allowed to have a union representative at the interview. In support of this immunity, the OPR agents showed Reed a piece of paper stating:
No administrative proceedings will be instituted against you on the basis of any statement you make in the course of this interview. Therefore, any statement you make ... at this time relative to the aforementioned allegations of misconduct and the fruits thereof will not be used against you in any administrative proceeding initiated by the Service.
J.A. at 221. The paper bore no signature, J.A. at 59, and contained no citation of authority, J.A. at 60.2
Neither Reed nor Foust had previously heard about administrative immunity. Foust left to telephone the union’s national vice-president for more information but was unable to reach him. Upon Foust’s return, he attempted to accompany Reed into the investigation room but was told to leave. Reed again requested union representation; again the request was denied. The OPR investigators began to question Reed while Foust remained outside the interview room. Foust repeatedly but unsuccessfully attempted to enter the room, knocking at the door and shouting messages to Reed.3 Foust then left the area to *332speak with Deputy Chief Patrol Agent Barnette, the agent normally in charge of disciplinary measures for the Tucson border patrol agents. Barnette told Foust that he, Barnette, was the disciplinary officer and that Medici and Comey, the OPR investigators, had no authority to grant administrative immunity.
Barnette and Foust then consulted with OPR Associate Deputy Director Howard Dobbs. Although not normally based in Tucson, Dobbs was temporarily at the station to assist in the investigation. Foust asked Dobbs to show him something in writing to support OPR’s authority to grant administrative immunity. Dobbs showed Foust a statement setting forth the agency’s position on the use of immunity contained in a response to an agenda item proposed by the union for discussion between AFGE and INS in future contract negotiations. Dobbs then w;ent into the interviewing room and asked Reed if the immunity had been explained to him. Reed acknowledged that it had. Although Dobbs did not tell Foust so at the time, Dobbs also considered the immunity to be authorized by a 1979 memo to all OPR investigators from Paul Kirby, the Director of OPR (the Kirby Memorandum). This memorandum described a recent attempt by an unidentified OPR employee to grant “administrative ‘use immunity’ ” where the grant of immunity was made solely in order to remove an employee’s entitlement to a union representative. The Kirby Memorandum referred to this attempt as a “misuse” of employees’ right to union representation.4
AFGE filed an unfair labor practice charge asserting that as the exclusive representative of the Tucson border patrol agents, it was entitled under § 7114(a)(2)(B) of the Federal Service Labor-Management Relations Statute (FLMR)5 to represent Reed at the interview. Section 7114(a)(2)(B) of the FLMR provides that an exclusive representative shall have the opportunity to be represented at
any examination of an employee in the unit by a representative of the agency in connection with an investigation if—
(i) the employee reasonably believes that the examination may result in disciplinary action against the employee; and
*333(ii) the employee requests representation.
5 U.S.C. § 7114(a)(2)(B).
The Administrative Law Judge (AU) concluded that AFGE had no right of representation under § 7114(a)(2)(B) because the proffer of immunity to Reed relieved any reasonable fear of disciplinary action resulting from his statement. Although the AU found that Reed had made an effective request for union representation,6 the AU was persuaded that, in this case, “it cannot be said that the ‘risk of discipline reasonably inheres.’ Inasmuch as the OPR agents specifically assured Reed that no administrative proceeding would be taken against him by reason of the interview, the employee had no basis to fear disciplinary conduct.” 15 F.L.R.A. at 393 (footnote omitted).
The AU went on to address the General Counsel’s contention that no legal support existed for the offer of immunity:
With respect to the argument that no statutory authority exists for the granting of immunity, I am persuaded that specific authorization, by way of statute or regulation, is not a requirement for the exercise thereof. The statutory provisions (8 USC 1103(a)(b) [sic]) which sets [sic] forth the powers and duties of the Attorney General and the Commissioner of the Service include the power and right to control, direct and supervise employees in the Service. Moreover, he is authorized “to perform such acts as may be necessary for carrying out his authority” und'er'the Statute. The right to grant immunity is necessarily implicit and inherent in the exercise of one’s powers and duties on behalf of an agency. Further, the directive of June 26,1979 by the OPR Director [the Kirby Memorandum] is, in my opinion sufficient authorization — and more than an opinion as asserted by General Counsel — for the action taken by the investigators. Since the granting of immunity to Reed, moreover, was approved and adopted by Respondent, I am satisfied that it was not illusory as maintained by General Counsel; that it was properly granted to the employee and binding upon the grantor.
15 F.L.R.A. at 394-95 (footnote omitted).
The FLRA adopted the AU’s findings, conclusions and recommendations, and the union petitioned for review. We find that the FLRA’s determination that Reed could not reasonably fear disciplinary action lacks substantial evidence in the record.7 Accordingly, we reverse and remand the case to the FLRA to issue an order directing INS to cease and desist from its unfair labor practice.
II. Analysis
A. The “Reasonably Believes ” Standard
This case turns on the reasonableness of Reed’s belief that the investigatory interview by OPR might result in disciplinary action against him. The AU found, and the FLRA affirmed, that Reed made an effective request for union representation. Therefore, under the statute, the union’s right to represent Reed at the OPR interview depends solely on whether Reed reasonably feared disciplinary action.
The FLRA has consistently interpreted § 7114(a)(2)(B) to say that a right to union representation exists whenever the circumstances surrounding an investigation make it reasonable for the employee to fear that his answers might lead to discipline. The possibility, rather than the inevitability, of future discipline determines the employee’s right to union representation. *334See, e.g., Internal Revenue Service, Washington, D.C. v. Federal Labor Relations Authority, 671 F.2d 560 (D.C.Cir.1982), aff'g 4 F.L.R.A. 237 (1980) (risk of discipline even though employee interviewed was not the subject of the investigation). Thus, for example, a union has a right to represent an employee even if the employer does not contemplate taking any disciplinary action against the employee at the time of the interview, since disciplinary action will rarely be decided upon until after the results of the inquiry are known. See Department of the Navy, Norfolk Naval Base, Norfolk, Va. and Culp, 14 F.L.R.A. 731, 747 (1984).
The FLRA has also defined the “reasonably believes” requirement in § 7114(a)(2)(B) as an objective standard. The relevant inquiry is whether, in light of the external evidence, a reasonable person would decide that disciplinary action might result from the examination. See, e.g., Internal Revenue Service, Washington, D. C. and National Treasury Employees Union, 4 F.L.R.A. 237, 251-52 (1980), aff'd sub nom. Internal Revenue Service, Washington, D. C. v. Federal Labor Relations Authority, 671 F.2d 560 (D.C.Cir.1982) (affirming AU’s refusal to consider affidavit demonstrating that employee did not actually fear discipline). This objective standard was first set forth by the Supreme Court in NLRB v. J. Weingarten, Inc., 420 U.S. 251, 257 n. 5, 95 S.Ct. 959, 964 n. 5, 43 L.Ed.2d 171 (1975), in which the right to union representation at investigatory interviews was laid down for private sector employees. Section 7114(a)(2)(B), which extends Weingarten's protection to federal employees, has been similarly construed by the FLRA.
The FLRA’s focus on the “objective facts relating to the interview of an employee,” Department of the Navy, Norfolk, 14 F.L. R.A. at 745, while clearly excluding any consideration of an individual employee’s subjective feelings, nonetheless appears to intertwine two distinct inquiries. The first inquiry looks to the conclusions that a hypothetical reasonable employee would draw from his own observation of the facts and circumstances surrounding the interview. See, e.g., Department of the Navy, Norfolk, 14 F.L.R.A. at 746 (looking to what an employee would perceive, experience and be aware of as support for a reasonable belief). The second inquiry equates the “reasonably believes” standard with the actual risk of discipline posed by the interview itself. As the FLRA explained in Internal Revenue Service, Washington, D.C., 4 F.L.R.A. at 252: “ ‘[Reasonably believes,’ in the context of [Weingarten ] [is] interchangeable with, and to be viewed from the perspective of, ‘an investigatory interview in which the risk of discipline reasonably inheres.’ ” (quoting NLRB v. Weingarten, 420 U.S. 251, 95 S.Ct. 959, 43 L.Ed.2d 171 (1975)).
The AU and the FLRA in the present case undertook both inquiries when evaluating whether AFGE had a statutory right to represent Reed at the OPR interview. Thus, the AU and the FLRA considered the effect of the grant of immunity on a reasonable employee but then went on to examine the validity of the immunity itself. While we have no quarrel with either prong of the FLRA’s construction of the “reasonably believes” standard, we find the specific conclusions it draws under each prong to be without substantial evidence in the record.8
B. The Evidence in the Record
1. The Effect of the “Immunity” Grant on a Reasonable Employee
In evaluating the effect of the facts and circumstances surrounding the inter*335view on an employee’s expectation of discipline, the AU and the FLRA concluded that the “grant of immunity” to Reed negated any reasonable fear of disciplinary action. While in some circumstances an express grant of immunity to an employee might well be expected to remove any fear of disciplinary action,9 the facts in this record lead us to conclude otherwise, i.e., that the circumstances surrounding the purported grant of immunity here would not negate any reasonable apprehension of discipline. So long as a reasonable fear of disciplinary action remained, the union was entitled under § 7114(a)(2)(B) to represent Reed at the investigatory interview.
The uncontradicted record shows that Reed could very reasonably have entertained doubts about the ability of the OPR agents to grant him administrative immunity. And absent immunity, Reed clearly could face disciplinary action, as he had apparently failed to promptly report the misconduct of other patrol agents as required by INS internal regulations. Since the FLRA has not argued that an employee may never question a grant of administrative immunity, the only issue before us is whether an employee in Reed’s position might reasonably doubt the effectiveness of the alleged immunity grant to shield him from all possible disciplinary action.
We emphasize that all we are here called upon to decide is the effect of a purported grant of immunity on an employee’s reasonable fear of disciplinary action; contrary to the dissent’s allegation, we are not in any way evaluating the decision by INS not to enforce its disciplinary rules against Reed. We frankly do not even understand the argument of our dissenting colleague that such a decision is somehow inconsistent with Heckler v. Chaney, — U.S.-, 105 S.Ct. 1649, 84 L.Ed.2d 714 (1985). Chaney limits not at all this court's power to examine the FLRA’s conclusion that a reasonable employee under the circumstances of this case would not have feared discipline. When Congress enacted § 7114(a)(2)(B), it created a statutory right to union representation whenever an employee “reasonably believes” he may be subject to discipline. Congress ordered the FLRA, and the appellate courts through their power of review, to enforce this provision of the FLMR. The dissent’s reliance on Chaney and its statement that “the agency action here involved internal personnel policy, explicitly exempted from judicial review under the APA,” Diss.Op. at 735, is virtually incomprehensible; it ignores entirely the specific protections surrounding the interrogation of employees enacted by Congress in the Civil Service Reform Act of 1978. The assessment of how the circumstances surrounding a purported grant of immunity would affect a reasonable employee is a far cry from dictating to an agency the manner in which it may grant immunity. Our determination that the evidence in this record does not support the FLRA’s conclusion that Reed could not reasonably fear disciplinary action means only that in this investigatory interview Congress’ statutorily guaranteed right to union representation applies. The. dissent strangely and wrongly conflates our determination that under these peculiar facts Reed had a statutory right to union representation with a broadscale decision that the INS can never grant immunity to employees on a case-by-case basis.
We do indeed find in the record evidence of several circumstances that would make a reasonable employee continue to fear disciplinary action despite the “immunity” proffer. First, Reed had never heard of the immunity. Neither had Foust, the president of the union local representing all the Tucson border patrol agents. Even more critically, Deputy Chief Patrol Agent Barnette, the station officer normally charged with the responsibility of imposing discipline for misconduct by patrol agents, had no knowledge of any such procedure. In fact, Barnette specifically challenged the authority of Medici and Comey to grant *336immunity, noting that he was the disciplinary officer.10 The ignorance of all three —employee, union representative and disciplinary officer — is understandable. There is absolutely no evidence in the record before this court that demonstrates that the grant of immunity was made pursuant to any formal INS policy or procedure for granting administrative use immunity. Likewise, as far as the record shows, this type of use immunity had not previously been granted to any INS employee at the Tucson station; it is thus reasonable that the employees had never heard of it.
Another factor to consider in evaluating the reasonableness of an employee’s fear of discipline is the almost total absence of procedural regularity surrounding the purported grant of immunity to Reed. The question of whether any policy of granting immunity even existed will be treated below. But assuming, for purposes of the present discussion, that such a policy existed, the OPR agents in this case clearly were not following any standardized procedures for granting such immunity, but rather were acting in a slipshod and ad hoc fashion. This lack of procedural regularity is evidenced by the testimony of Dobbs recounting his assumptions about the origin of the grant of immunity offered to Reed. Dobbs testified that he based his action in granting immunity solely on the Kirby Memorandum and on the bargaining agenda item. Dobbs also testified that he was not aware of any statutory or administrative regulation giving him the right to grant such immunity. J.A. at 86. Investigator Medici testified to the same effect, but added that he also relied on an analogy to criminal use immunity. Dobbs and Medici thus admit that in granting immunity to Reed, they were not acting in accordance with any procedures at all.
The record provides additional circumstances supporting the reasonableness of Reed’s concerns' about the immunity. There had apparently been no INS attempt to inform employees or supervisors in advance of any policy of granting administrative immunity. And indeed when the OPR agents did attempt to offer immunity to Reed, they gave a totally inadequate explanation of its scope and effect. Since there was no ascertainable policy for granting immunity, Reed had no way of knowing whether OPR was acting in conformity with its own or INS procedures, and thus he did not act unreasonably in continuing to fear disciplinary action despite the purported immunity grant. We find it unrealistic if not incredible that a seasoned employee encountering a previously unannounced policy of administrative immunity for the first time — especially in an investigative setting — and knowing nothing about the power of his interrogators to grant immunity other than what they told him, should be asked nonetheless to accept their word and proceed to “incriminate” himself. He would, in our view, have every reason to question not just the validity of their grant but its scope as well — to doubt whether, for example, the immunity would apply to discipline emanating from the line deputy chief patrol agent who might independently learn of the employee’s malfeasance or even undertake an investigation as a result of the employee’s statements.
These substantial considerations militating toward a reasonable apprehension of discipline on Reed’s part are purportedly balanced by the fact that the OPR investigators told Reed that he was only a witness and not the subject of an investigation. But in a prior case the FLRA has itself ruled that this circumstance alone does not provide sufficient evidence to support a finding that an employee would not reasonably fear disciplinary action. See Internal Revenue Service, Washington, D.C. and National Treasury Employees Union, 4 F.L.R.A. 237 (1980), aff'd, 671 F.2d 560 (D.C.Cir.1982). We consequently conclude that the FLRA’s determination *337that the “grant of immunity” would remove any reasonable apprehension of discipline lacks substantial evidence in the record.
The dissent mistakenly suggests that we are deciding that it is “unreasonable for INS to grant administrative immunity in ad hoc fashion.” Diss.Opp. at 735. This is not so. We decide only that formality and regularized procedures are relevant factors in assessing the effect of a grant of immunity on an employee’s fears. When an agency-employer chooses to confer immunity on an ad hoc basis without any formal policy or procedure, it does indeed run a “risk” that an employee may reasonably fear disciplinary action, and consequently invoke a statutory right to the presence of a union representative at an investigatory interview. We do not, however, decide that this formality factor alone will always be dispositive on the issue of reasonable belief. In the present case, Reed’s undisputed lack of any prior knowledge about immunity, the evidence of confusion between different arms of management over the existence and scope of the immunity, and the total lack of any evidence of the source of the immunity in the record combined to require reversal of the FLRA’s conclusion as lacking substantial evidence. The dissent’s position seems to require that whenever an employee is taken into a room by two unfamiliar investigators and told that he has “immunity,” the employee must believe them and forfeit his right to union representation.
The dissent ignores the evidence in the record and instead assumes that "[a]n INS employee who reasonably knows that management could discipline him could not ... reasonably doubt the power of management to grant him administrative immunity.” Diss.Op. at 733-34. But even if the FLRA had advanced such an assumption (which we do not think it did), it would still not carry the day in the present case. First, it ignores the issue of whether an employee must always believe what he is told. Second, Reed was confronted not with a unitary entity identified as “management” but rather with two separate, co-equal offices within management— OPR and the Regional Commissioner, as represented by the deputy chief patrol agent. For the FLRA to conclude that Reed was obligated to believe that OPR spoke for the deputy chief patrol agent when the deputy chief patrol agent denied OPR’s authority to immunize would be a patently unreasonable conclusion on this record. The OPR agents never attempted specifically to explain to Reed that the immunity would, in fact, protect him from Barnette and the agents had no apparent authority to speak for Barnette.
Thus, the dissent’s assumption ignores the squeeze play in which Reed was caught between separate offices within “management.” Under the Operations Instructions of the INS, each managerial entity was charged with primary responsibility for administering different types of disciplinary infractions. While serious violations such as those involved in the Tucson investigation may have been primarily the responsibility of OPR, the Operations Instructions vested the Regional Commissioner and his agent, the deputy chief patrol agent, with primary responsibility for violations of the duty to report the misconduct of fellow agents. Contrary to the inference drawn by the dissent from Dobbs’ position as Associate Deputy Director of OPR, there is no evidence in the record that the independent judgment of the deputy chief patrol agent with regard to disciplinary matters would be restricted by OPR. Reed could not be assured that the OPR report forwarded to the deputy chief patrol agent would not indirectly implicate him. If OPR recommended disciplinary action against other agents for drinking and sexual misconduct, the deputy chief patrol agent might easily conclude that Reed must have violated his obligation to report misconduct of fellow officers since Reed had been on duty with those officers.
2. Validity of the Immunity
Both the ALJ initially and the FLRA on appeal addressed the authority of the OPR officials to grant immunity to Reed, obvi*338ously deeming it relevant to the inquiry as to whether Reed reasonably feared discipline under § 7114(a)(2)(B). We do not suggest the FLRA would or must find this issue relevant under all circumstances. In this case, however, AFGE had introduced evidence that the supervisor who would normally impose discipline on Reed — i.e., the deputy chief patrol agent — had specifically denied the authority of OPR to issue a blanket administrative immunity. The legitimacy of the immunity grant11 was therefore an appropriate issue for the AU and the FLRA to address.12 We find, however, that the FLRA’s conclusion that the immunity was sufficiently authorized to be unsupported by substantial evidence on this record.
The FLRA’s discussion does not address the central thrust of the deputy chief patrol agent’s statement that the OPR officials could not grant administrative immunity. Dobbs and Medici testified that they considered the grant of immunity authorized by the Kirby Memorandum and the bargaining agenda item. Dobbs testified that he knew of no other statutory or administrative regulation giving him power to grant administrative immunity. At the hearing before the AU, the INS introduced no other evidence bearing on the power of OPR to confer administrative immunity binding on the deputy chief patrol agent, the line supervisor in charge of discipline.13 We can find no legal basis to credit the FLRA’s conclusion that the Kirby Memorandum provided sufficient authority for the grant of administrative immunity. The Kirby Memorandum merely describes a specific incident involving a grant of administrative immunity as a potential “misuse” of Weingarten rights. At most it amounts to secondary evidence suggesting that at some time there may have been some extant mechanism or practice of granting immunity by some INS officials. The Kirby Memorandum, by itself, is insufficient evidence of the existence of any policy of conferring immunity, let alone its details. Indeed, its description of the incident as a “misuse” suggests caution in applying any inchoate INS or OPR policy of administrative immunity.
The bargaining agenda item relied on by Dobbs is equally inadequate as authority for granting administrative immunity. The agenda item was obviously a proposal, not yet even adopted into a binding contract, with no authoritative power of its own. At most it represented the agency’s interpretation of the current contract offered during the course of an adversarial negotiation procedure. Even this interpretation of the agenda item is probably generous, since the terms of the contract then in effect contain absolutely no provisions resembling those suggested by INS.
In addition to relying on the Kirby Memorandum, the FLRA also finds support for the validity of the immunity in 8 U.S.C. §. 1103 which sets forth the general powers of the Commissioner of INS. While we agree with the FLRA and the dissent that the Commissioner of INS probably does have inherent power to grant administrative immunity, there is no evidence in this record that the Commissioner has ever opted to utilize this power, that the Commissioner has delegated this power to OPR, or that OPR has an established or traditional policy for utilizing that power. Dobbs certainly did not rely on any inherent power of *339the Commissioner here; he instead cited to alleged authority in plainly untenable sources.
The core problem with the FLRA’s reliance on the Commissioner’s inherent power to grant use immunity is that we do not know from this record that the Commissioner delegated to OPR the exclusive power to conduct disciplinary actions. The evidence, in fact, is to the contrary. Disciplinary measures were generally invoked by the deputy chief patrol agent at the sector level; hence, it is he whom an employee might logically expect to hold the power to immunize. See 15 F.L.R.A. at 387 (AU’s findings of fact). There is also no clue as to the scope of the immunity power the Commissioner might have delegated. The statements made by Reed, which demonstrated a failure to promptly report the misconduct of other employees, might well come to the attention of disciplinary officials outside of OPR, such as Deputy Chief Patrol Agent Barnette. Even if Dobbs had authority to bind OPR, there is no showing that he could restrain Barnette.
The FLRA also relies mistakenly on the fact that no disciplinary action has ever been instituted against Reed. This, of course, does not prove that such an action could not have been brought. Moreover, reliance on such post hoc evidence is contrary to the FLRA’s own interpretation of § 7114(a)(2)(B) that an employee is entitled to union representation where there is a risk at the time of the interrogation that the employee may later be subject to discipline.
To sum up, Dobbs’ reliance on the Kirby Memorandum and the bargaining agenda item as a source of authority to grant immunity was patently in error. In light of this error, and of the lack of any other evidence in the record of any official policy or procedure for granting adequate immunity, we cannot find that the purported grant of immunity eliminated any reasonable, fear of disciplinary action. Where the chief disciplinary officer at the station denies the power of OPR to grant immunity, and where there is no discoverable evidence in the record of any official policy of granting immunity, and where the individuals conferring the “immunity” cite as their authority materials which are completely inadequate to establish the existence of such a policy, the FLRA’s conclusion that the purported grant of immunity negated any risk of discipline that reasonably inhered in the interview is not supported by substantial evidence.
C. Estoppel
Even if the immunity conferred upon Reed turns out in fact to sufficiently protect him from any disciplinary action, that circumstance alone does not alter our conclusion. Because the focus of § 7114(a)(2)(B) is on the risk of discipline at the time of an investigatory interview, we need not address the argument that the purported grant of immunity could be enforced on estoppel grounds. A violation of § 7114(a)(2)(B) does not turn on equitable considerations that might intervene to shield an employee from the unfairness resulting from a strict application of the law. Reliance on the doctrine of estoppel, in fact, is itself a concession that a violation of § 7114(a)(2)(B) occurred at the time of the interview. Moreover, even if the employee were to succeed on an estoppel claim, this would not restore to the union its right under § 7114(a)(2)(B) to be present at an interview “ 'in which the risk of discipline reasonably inheres.’ ” Internal Revenue Service, Washington, D. C., 4 F.L.R.A. at 252 (quoting Weingarten, 420 U.S. 251, 95 S.Ct. 959, 43 L.Ed.2d 171). Finally, given the present legal uncertainty over whether estoppel can ever be pleaded against the government, see, e.g., Heckler v. Community Health Services, 467 U.S. 51, 104 S.Ct. 2218, 81 L.Ed.2d 42 (1984); National Juvenile Law Center, Inc. v. Regnery, 738 F.2d 455, 466-67 (D.C.Cir.1984), we think it unfair to make the duped employee bear the risk that an estoppel argument would subsequently be decided in his favor.
*340III. Conclusion
In concluding, we emphasize that the only thing we decide today is that in the totality of circumstances presented by this record, this employee could reasonably have feared discipline. The dissent’s global fears about the impact of the decision on INS practices or on future interpretations of § 7114(a)(2)(B) are altogether baseless. The FLRA’s determination that Reed could not reasonably fear disciplinary action is contradicted by the evidence in the record. We reverse the FLRA’s decision to dismiss AFGE’s unfair labor practice complaint and remand to the FLRA so that it may issue an appropriate order directing the Immigration and Naturalization Service to cease and desist from its unfair labor practice.

Reversed and Remanded.


. United States Immigration and Naturalization Serv., San Diego, Cal. and American Fed'n of Gov't Employees, Local 2544, 15 F.L.R.A. 383 (1984).


. Neither party introduced this paper directly into evidence. Counsel for the INS told the ALJ that the contents of the paper were read into the record at the interview, and INS did introduce the transcript of the interview into evidence. The contents of the paper, therefore, can be gleaned only from that transcript.


. The highly charged atmosphere surrounding Reed’s interview is dramatically portrayed in a brief excerpt from the transcript of the investigation:
(Knocking sound in background)
Unidentified voice in background: Do you want representation?
Mr. Reed: If I can get it.
Inv. Comey: He’s, he's already declined representation, Mr. ...
Unidentified voice in background: If he’d like representation, I’d like it put in the record you’re declining it.
Inv. Comey: He has declined it, would you please stop interrupting the statement? We’re conducting an investigation here, and you are impeding the investigation.
Unidentified voice in background: Greg, if you’d like representation, please so state so [sic],
Mr. Reed: I would like representation, but I
Inv. Comey: Well, you can’t come in! You’ve agreed to proceed with the interview. Are you willing to continue?
Mr. Reed: I'm willing, either way.
Inv. Comey: O.K., let’s continue. (Loud noises) You’d best not come in here, Mr. Foust! Call the Chief.
Unidentified voice in background: He’s demanding representation.
Inv. Comey: He is not demanding, he said he's willing to continue either way, we told him ...
Unidentified voice: He wants representation.
Mr. Reed: I’m willing either way. Unidentified voice: Do you want representation at this time?
Mr. Reed: If I can, yes.
Inv. Comey: Well, you cannot, we told you that. Mr. Foust, I advise you not to open that door.
Unidentified voice: He's requesting representation.
Inv. Medici: He is not, Mr. Foust.
Inv. Comey: He is not, he’s already agreed to continue to testify. Call the Chief.
Inv. Medici: What’s the number for the Chief? Unidentified voice: Greg, do you want union representation?
Mr. Reed: Yes, but I’m willing either way. Unidentified voice: You, do you request union representation?
*332Mr. Reed: Yes.
Inv. Comey: He’s agreed to testify, you cannot come in.
Unidentified voice: He is requesting union representation, you’d better open the d... door or I’m kicking it down.
Inv. Comey: You kick it down and you’re going to be (noises in the background), you're jeopardizing yourself. Let's continue.
J.A. at 222-24.


. The relevant portion of the Kirby Memorandum states:
Also attached for your information and guidance is a memorandum dated 5/21/79 concerning "Weingarten” rights. The memorandum is self-explanatory, however, I would like to mention a recent attempt to perhaps misuse its purpose.
A witness in a recent investigation claimed that he feared possible disciplinary action should he testify, thus invoking "Weingarten," and entitling the witness to representation by the union. This fear was overcome by explaining to the witness, and made part of the record, that the investigator represented management in the matter and that as such any decision made was binding upon any action that management might consider against the witness. The witness was then advised that no disciplinary action would be considered or taken against him as the result of his testimony. This use of an administrative "use immunity” format effectively overcame the objections of the witness, thus removing the “Weingarten" entitlement and was, as stated, binding on management. Disciplinary action had not been a consideration otherwise the witness would have been a subject of investigation. The witness acknowledged this but was never the less adamant in expressing his fear of administrative sanctions.
J.A. at 228 (emphasis supplied).
The "memorandum dated 5/21/79," referred to in the Kirby Memorandum, was never introduced into evidence.


. 5 U.S.C. §§ 7101-7135. Section 7116(a)(8) of the FLMR makes it an unfair labor practice for an agency to "fail or refuse to comply with any provision of this chapter." AFGE contends that the INS committed an unfair labor practice when it refused to comply with § 7114(a)(2)(B) of the statute.


. Although Reed eventually agreed to submit to the interview without the presence of his union representative, the ALJ found that “such comments and answers by Reed did not vitiate his request for union representation at the interview.” 15 F.L.R.A. 383, 389 n. 7.


. Section 7123(c) of the FLMR, 5 U.S.C. § 7123(c), provides that appellate review of the FLRA's decisions shall be on the record in accordance with section 706 of the Administrative Procedures Act. Under that standard, this court must hold unlawful and set aside agency actions, findings or conclusions "unsupported by substantial evidence in a case ... reviewed on the record of an agency hearing provided by statute.” 5 U.S.C. § 706(2)(E).


. The FLRA’s opinion never clearly delineates the two prongs of its definition of “reasonably believes." Because the FLRA discusses both the effect on Reed of the words spoken by Medici and Comey and the actual validity of the immunity, it is clear that the FLRA considers each type of evidence to be relevant in this case under its construction of "reasonably believes.” While the interpretation of the FLMR rests in the first instance with the FLRA, we see no need to remand this case for clarification of the standard. Under either construction of "reasonably believes," the FLRA’s decision lacks substantial evidence in the record.


. Cf. Spartan Stores, Inc. v. NLRB, 628 F.2d 953 (6th Cir.1980) (reversing NLRB’s conclusion that employee reasonably feared discipline where employee was familiar with the disciplinary procedures at the plant and was specifically told that he would not be disciplined).


. Cf. Department of the Navy, Norfolk, 14 F.L.R.A. at 747 (employee entertained reasonable fear of disciplinary action where employee received advice not to attend meeting without a union representative and that advice came from a supervisor of the same managerial rank as the supervisor conducting the investigatory interview).


.The record contains other evidence of possible misuse of the immunity. At the hearing before the ALJ, counsel for INS attempted to argue that the decision to immunize Reed was based on a desire to avoid the presence of Mr. Foust, the union representative, at the investigatory interview. See J.A. at 92-94.


.To apply the "reasonably inheres" prong otherwise would strip an employee of the protection of § 7114(a)(2)(B) precisely when he most needs it, i.e., when the agency employer has convincingly lied or misstated the fact of immunity in order to dupe the employee into a false sense of security. We thus construe the FLRA’s opinion to avoid an interpretation of § 7114(a)(2)(B) so contrary to the plain dictates of reason and to congressional policy.


.Neither at oral argument nor in a requested supplemental memorandum to the court was counsel for the FLRA and the INS able to point to any additional evidence establishing a policy of granting administrative use immunity.